Case 1:20-cv-04340-RWL Document 54 Filed 09/24/20 Page 1of1

 

 

 

U.S. Department of Justice PROCESS RECEIPT AND RETURN

United States Marshals Service See “Instructions for Service of Process by US. Marshal”

eee eee eee ee eee seen eee eee ee eee ni
PLAINTIFF COURT CASE NUMBER

Abraham Gross 20-cv-04340-GBD-SN
DEFENDANT TYPE GF PROCESS

The City of New York et al Summons & Complaint

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE Victor Hernandez
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
New York City Department of Housing Preservation & Development, 100 Gold Street New York, NY, 10038

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process fo be:
served with this Form 285.-

 

 

 

Pro Se: Abraham Gross

 

 

Nutnber of parties to te 5
40 W. 77th St served inthiscase 3.004 |
Apt. 10C Check for service ee EY
New York, NY 10024 mele

on U.S.A,

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE Gaclude Business and Alternate esses 2
All Telephone Numbers, and Estimated Times Available for Service):

 

 

   

 

 

 

 

 

 

 

 

 

 

ts
ae aya
woe
Signature of Attorney other ia requesting service on behalf of: PLAINTIFF TELEPHONE NUMBER DATES
[] DEFENDANT 212-805-0175 7/2 7/202 0
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE. ..apre Sc
| acknowledge receipt for the total Total Process | District of District to Signature of Authorized USMS Deputy or Clerk PA Date - a
number of process indicated. ae Origip.. Serve 7 ; ok
(Sign only for USM 285 if mare Fav OY j ym 9? 290
than one USM 285 is submitted) ‘ Nols ~ No. OSY ‘, i

 

 

; ey 7
{hereby certify and return that 1 £] have personally served r ive legal evidence of service, ["] have executed as shown in "Remarks", the proeess described on the
individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc, shown at the address inserted below.

 

Spx hereby certify and retum that 1 am unable to locate the individual, company, corporation, etc. named above (See remarks bejow)

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

Name and title of individual served (if nor shown above) Dat Time [_] am
| q| 2\|z0 Clem
Address (complete only different than shown above) Signature of U.S. Marshal or Paputy * for
3 9
Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits | Amount owed to U.S. an OF sy
fineluding endeavors) (Amount of Refand*) pe
aH b.o2 dpf.oe ~
ah REMARKS SF
, “Al Oa a, ros autatstee TEL Se aia “

“Vas Novice OP Pipgeeonare_ Pled OV 4} Jos hy
Aone, Sewvice fe \snoyer Puedes.

Form USM-285

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE Ab- 42 2y O- ( _ Rev. 1L/L8
